Per Curiam.
The persons whom plaintiff sought to examine, although not parties to the action, were so related to the acts which plaintiff must prove and the circumstances of their connection with the alleged wrongful conduct of defendants were such that we conclude that an examination ought to have been allowed.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted.
Present — Finch, P. J., McAvoy, Martin and O’Malley, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted.